Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 07/20/2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, Applicant's submission filed on 07/20/2021 has been entered.

Information Disclosure Statement
Acknowledgment is made of the information disclosure statement filed 07/20/2021, which complies with 37 CFR 1.97. As such, the information disclosure statement has been placed in the application file and the information referred to therein has been considered by the examiner.

Allowable Subject Matter
Claims 21-43 are allowed over the prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance:

The prior art of record Bonica (U.S. Patent Application Pub. No. US 2015/0106170 A1, hereinafter “Bonica”) discloses systems for scoring political entities on one or more political issues to determine their predicted leaning or preferences with respect to different issues. The systems draw on three main sources of data: text, voting, and legislative behavior, which are generally indicated by text database 224 and legislative behavior database 226. The systems include data sources that utilize automated scrapers, such as a news scraper, to collect and process new data from databases or websites as it becomes available. Bonica additionally discloses that congressional bill text can be scraped, data on legislation, such as information on sponsorship, co-sponsorship, and committee activity, may also be collected, and floor speeches can be scraped from the congressional record and organized into documents based on the identity of legislation under debate. 

The prior art of record Hull et al. (U.S. Patent Application Pub. No. US 2013/0179237 A1, hereinafter “Hull”) discloses an advocacy platform that allows members of the public to create a multi-tactic campaign that targets specific decision-makers by lobbying. Such lobbying can include a variety of activities that ask policymakers or others to take a specific position. The online advocacy platform allows for variable tactic selection based in part on a Whip Count. The Whip Count is a count of a number of Members of Congress (or some other group) inclined to vote either for or against a particular bill, and the Whip Count may be based on suspected inclinations 

	The prior art of record Mojsilovic et al. (U.S. Patent Application Pub. No. 2014/0317038 A1, hereinafter “Mojsilovic”) discloses using random walk model with heterogeneous graphs in the context of a political science application. The random walk-based model is used to predict a legislator’s votes on a set of proposed laws or bills. Mojsilovic further discloses analyzing roll call data to obtain a variety of descriptive statistics, and to develop predictive models for legislative prediction and to provide actionable insights to political strategists.
The prior art of record non-patent literature Zhu, Lei. ("Political Opinion Identification, Mining and Retrieval." 2010: pages i-65, hereinafter “Zhu”) discloses using a web crawler to analyze legislator’s floor statements (e.g., floor debates) and political blogs.
However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of the independent claims 21, 38, and 43. 
For example, the prior art of record does not anticipate or render obvious the limitations:

training, using a training set of previous legislative bills and information about legislators, a legislator position model to determine an output prediction for at least one legislator of the legislators voting for or against a pending bill, the legislator position model comprising weights computed for one or more input features based on legislative bills and legislators;
parsing the information to determine a tendency position for the at least one legislator, wherein determining the tendency position comprises generating a prediction of whether the at least one legislator tends toward or away from a position regarding the pending bill by application of the legislator position model;”
as recited, using respective similar language, in claims 21, 38 and 43 in combination with the other limitations in these independent claims. Thus, independent claims 21, 38 and 43 are patently distinct over the prior art of record for at least the reasons above. 
The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125